 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7

 8   BRUCE BROWN,                                         CASE NO. 1:17-CV-1285 AWI EPG
 9                           Plaintiff                    ORDER REFERRING PENDING
                                                          MOTION TO MAGISTRATE JUDGE
10                   v.                                   ERICA P. GROSJEAN
11   JOHNSON & JOHNSON, INC.,
12                           Defendant
13

14

15            Plaintiff, who proceeding pro se, has filed a complaint in which he alleges products
16   liability claims against Defendant. Defendant has filed a motion for summary judgment. The
17   Court finds it appropriate to refer that pending motion to Magistrate Judge Erica P. Grosjean for
18   entry of a Findings and Recommendation pursuant to 28 U.S.C. § 636(b)(1), Federal Rule of Civil
19   Procedure 72, and Local Rule 302(a).
20            Accordingly, it is HEREBY ORDERED that the pending motion for summary judgment
21   (Doc. No. 58) is REFERRED to Magistrate Judge Erica P. Grosjean for the purpose of entering a
22   Findings and Recommendation.
23
     IT IS SO ORDERED.
24

25   Dated:    June 14, 2019
                                                  SENIOR DISTRICT JUDGE
26

27

28
